Citation Nr: 0720169	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to increased rating in excess of 20 percent for 
the service-connected diabetes mellitus.  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
July 1989.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision that 
granted service and assigned a 20 percent rating for diabetes 
mellitus, effective on February 13, 2002.  

In connection with current appeal, the veteran has asserted 
the he is experiencing impaired circulation in the legs due 
to the service-connected diabetes mellitus.  Other material 
in the record also suggests that he may have secondary 
peripheral neuropathy.  These previously unaddressed matters 
are referred to the RO for appropriate action.  

In June 2004 the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development of 
the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Since February 13, 2002, the service-connected diabetes 
mellitus is not shown to be productive of a disability 
picture manifested by the use of insulin, a restricted diet 
and the required regulation of activities; neither episodes 
of ketoacidosis or hypoglycemic reactions nor symptoms 
requiring hospitalizations are demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
206); 38 C.F.R. §§ 3.655, 4.7, 4.119 including Diagnostic 
Code 7913 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2004, after to the rating decision on appeal, the AMC 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the February 2007 Supplemental Statement 
of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

The record does not show that the veteran was advised of the 
fourth content-of-notice requirement under Pelegrini (request 
that the claimant provide any evidence in his possession that 
pertains to the claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating and of the 
evidence of record.  The Board finds that he has been 
constructively invited to give VA all the relevant evidence 
in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the June 2004, which completed VA's 
notice requirements, the veteran was afforded an opportunity 
to present information and/or evidence pertinent to the 
appeal before issuance of the Supplemental Statement of the 
Case (SSOC) in February 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the September 2003 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned though this 
was not expressly done the Board's decision herein denies the 
claim for increased initial rating, so no effective date is 
being assigned.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of diabetes mellitus.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's diabetes is evaluated under 38 C.F.R. § 4.119, 
Code 7913.  The rating criteria for DC 7913 are as follows.  

A rating of 10 percent may be assigned for diabetes mellitus 
is manageable by restricted diet only.  

A rating of 20 percent may be assigned for diabetes mellitus 
when insulin and a restricted diet or when an oral 
hypoglycemic agent and a restricted diet are required.  

A rating of 40 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  

A rating of 60 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A rating of 100 percent may be assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

The Board has accordingly considered the evidence of the 
severity of the veteran's symptoms since the February 13, 
2002, effective date of the grant of service connection.  

Currently on file are copies of the veteran's private 
treatment records dating from 1999 to 2003.  In June 2002, 
when seen by his primary care physician, the impression was 
that of type 2 diabetes with some mild neuropathy.  

In February 2003, when seen initially by another primary care 
physician, the veteran noted that he had some protein in his 
urine at times.  The diagnoses included those of 
hyperlipidemia and uncontrolled diabetes, and it was noted an 
effort would be made to get his LDL cholesterol level to less 
than 100 and his hemoglobin Alc level to less that 7.  

In April 2003, when seen by a pulmonary and critical care 
specialist, the impression included that of possible 
aspiration and possible autonomic dysfunction secondary to 
diabetes mellitus.  

In a June 2006 statement, the veteran reported that he was 
put on another medication by injection twice a day by his 
private doctor.  He felt this was a major determining factor 
for a 40 percent rating.  

Earlier, in his Substantive Appeal, the veteran had asserted 
that his disability picture more nearly approximated the 
criteria for the higher rating on the basis that his 
activities are very much regulated as evidenced by the time 
that was required for medical treatment and testing.  He also 
suggested that the established staged rating levels were not 
"magical" and that a 30 percent could be applied in his 
case.  

The veteran had a VA medical examination in September 2006.  
His diabetic regimen was that he took Glucophage, Actos, 
glimepiride and Byetta (10 mg. taken subcutaneously twice a 
day)..  In addition, he was on a low carbohydrate diet and 
tried to exercise regularly.  He denied having any 
ketoacidosis or hypoglycemic reactions or any 
hospitalizations for complications directly attributable to 
his diabetes.  

The veteran claimed that, because of his diabetes mellitus, 
his energy level was very low and that he retired early from 
teaching as a result.  The veteran checked his finger stick 
glucose readings daily with morning his glucose in the range 
of 115 and the evening level in the 140"s.  

The veteran was seeing his primary health care doctor every 
three to six months for adjustment of his medication.  The 
laboratory testing showed findings of urine microalbumin of 
13.4. hemoglobin Alc of 6.4, urea nitrogen of 19 and 
creatinine of 1.0.  The diagnosis was that of uncontrolled 
diabetes mellitus type II.  

The Board finds that the service-connected disability picture 
clearly meets the criteria for the 20 percent rating since 
his diabetes mellitus is shown by the medical evidence to be 
treated with medication and efforts at dietary restriction.  
While the veteran is noted to recently have been placed on 
Byetta by injection, this adjustment in medication would 
still be addressed by the currently assigned rating.  

It is significant that the recent examination found the 
service-connected diabetes mellitus to be uncontrolled on his 
regime.  However, the submitted private medical records show 
that the diabetes mellitus did require ongoing treatment with 
increasing medication levels, as well as apparent efforts at 
weight loss and exercise to obtain control.  

The treatment records in this regard do not show that the 
veteran had been fully compliant with the recommended diet 
and exercise regime.  Significantly, he is not shown to have 
had more serious complications such as ketoacidosis, 
hypoglycemic reactions or symptoms requiring hospitalization.  

The criteria for a rating of 40 percent are not met in this 
case because, in addition to using prescribed medication and 
following a restricted diet, he is not required to regulate 
his activities due to the disabling effects of the service-
connected diabetes mellitus.  

There is no medical evidence to support his assertions that 
his recent retirement was caused by any restriction of 
activities due  to the service-connected disability.  Any 
time lost for medical appointments or treatment would not 
constitute a required regulation of activities to warrant the 
assignment of the 40 percent rating in this case.  

Finally, the veteran has not presented evidence to show the 
service-connected diabetes mellitus is productive of such an 
unusual or exceptional disability picture with marked 
interference with employment or frequent periods of 
hospitalization as to warrant the assignment of a higher 
rating on an extraschedular basis.  The Board also lacks the 
authority to assign a 30 percent rating proposed by the 
veteran as a form of settlement in this case.  

For all the foregoing reasons, the Board finds the claim for 
a rating higher than 20 percent for service-connected 
diabetes mellitus must be denied.  



ORDER

An increased initial rating in excess of 20 percent for the 
service-connected diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


